

Exhibit 10.2

 
FIRST AMENDMENT TO
LINN ENERGY, LLC
AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN


WHEREAS, Linn Energy, LLC (the “Company”) maintains the Linn Energy, LLC Amended
and Restated Long-Term Incentive Plan (the “Plan”) for the purpose of granting
incentive compensation awards thereunder to employees, consultants, and
directors of the Company and its Affiliates for superior performance, and to
attract and retain the services of individuals essential for the growth and
profitability of the Company; and


WHEREAS, the Company desires to amend the Plan to conform the definition of
“Change of Control” to that provided in the Company’s executive employment
agreements.




A.           Amendments.  The following provision of the Plan shall be amended
as follows:


2.   Definitions.


“Change of Control” means the first to occur of:


(i)           the acquisition by any individual, entity or group (within the
meaning of Section 13(d) (3) or 14(d) (2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of
thirty-five percent (35%) or more of either (A) the then-outstanding equity
interests of the Company (the “Outstanding Linn Energy Equity”) or (B) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding Linn
Energy Voting Securities”); provided, however, that, for purposes of this
paragraph (i), the following acquisitions will not constitute a Change of
Control: (1) any acquisition directly from the Company, (2) any acquisition by
the Company, (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any affiliated company, or (4) any
acquisition by any corporation or other entity pursuant to a transaction that
complies with paragraphs (iii)(A), (iii)(B) or (iii)(C) below in this
definition;
 
(ii)          Any time at which individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s Unitholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board will be considered
as though such individual were a
 

 
 

--------------------------------------------------------------------------------

 

member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Incumbent Board;
 
(iii)         Consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving the Company or any
of its subsidiaries, a sale or other disposition of all or substantially all of
the assets of the Company, or the acquisition of assets or equity interests of
another entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Equity and the Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than fifty percent (50%) of the then-outstanding
equity interests and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation or other entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Equity and the Outstanding Company Voting
Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation or other entity resulting from
such Business Combination) beneficially owns, directly or indirectly,
thirty-five percent (35%) or more of, respectively, the then-outstanding equity
interests of the corporation or other entity resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation or other entity, except to the extent that such
ownership existed prior to the Business Combination, and (C) at least a majority
of the members of the board of directors of the corporation or equivalent body
of any other entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or
 
(iv)         Consummation of a complete liquidation or dissolution of the
Company.
 


B.           All terms used herein that are defined in the Plan shall have the
same meanings given to such terms in the Plan, except as otherwise expressly
provided herein.

 
2

--------------------------------------------------------------------------------

 



C.           Except as amended and modified hereby, the Plan shall continue in
full force and effect and the Plan and this instrument shall be read, taken and
construed as one and the same instrument.


IN WITNESS WHEREOF, this Amendment has been duly executed as February 4, 2009.
 




                              LINN ENERGY, LLC
 
                   By: /s/ Charlene A. Ripley                              
                                Name: Charlene A. Ripley
                                Title: Senior Vice President, General
                    Counsel and Assistant Secretary


Attested:  /s/ Candice J. Wells                          
Candice J. Wells
Assistant Corporate Secretary
 
 
3

--------------------------------------------------------------------------------